DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Malmquist et al. (“Alignment of chromatographic profiles for principal component analysis: a prerequisite for fingerprinting methods,” 04 July 1994; cited in IDS filed 03 September 2020) discloses a method according to claim 1 comprising: 
accessing, by a chromatographic alignment system (ASYST) (p. 82, col. 1, para. 2), a target file including data representative of a plurality of chromatographic features detected from a first sample (a limited number of peaks, those with the largest peak heights, are selected from the target chromatogram) (p. 79, col. 2, para. 1) and a reference file including data representative of a plurality of chromatographic features detected from a second sample (sample chromatogram) (p. 79, col. 2, para. 1), 
identifying, by the chromatographic alignment system based on the target file and the reference file, a distinct retention time offset value for each chromatographic feature included in a first subset of the plurality of chromatographic features detected from the first sample (the cross-correlation function for each section and the corresponding section of the sample chromatogram is calculated, and from its maximum the time correction for reach selected peak is obtained) (p. 79, col. 2, para. 1),
assigning, by the chromatographic alignment system, the distinct predicted retention time offset value for each chromatographic feature included in the second subset (the individual time shifts…. Are used to construct a time displacement function… for the sample chromatogram… The time shift for all points between these six points is calculated by linear interpolation as shown in Fig. 8) (p. 79, col. 2, para. 2; see figure 8).
Malmquist further discloses a system according to claim 9, further comprising at least one memory storing instructions (programming environment) and at least one processor communicatively coupled to the at least one memory and configured to execute the instructions according to the method discussed above (ASYST) (p. 82, col. 1, para. 2). 
Malmquist further discloses a non-transitory computer-readable medium according to claim 17 (programming environment), storing instructions that, when executed, direct at least one processor of a computing device to execute the instructions according of the method discussed above (ASYST) (p. 82, col. 1, para. 2).
However, the prior art neither teaches nor fairly suggests a method, system, nor non-transitory computer-readable medium directed towards determining, based on the identified distinct retention time offset values for the chromatographic features included in the first subset and based on a machine learning model, a distinct predicted retention time offset value for each chromatographic feature included in a second subset of the plurality of chromatographic features detected from the first sample. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797